Citation Nr: 0730412	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for yeast infection and 
constant itching secondary to medication used to treat 
service connected acne, folliculitis.  

2.  Entitlement to service connection for L4-5 herniated disk 
with nerve compression.  

3.  Entitlement to a compensable rating for mechanical low 
back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issues of entitlement to service connection for L4-5 
herniated disk with nerve compression and entitlement to an 
increased rating for mechanical low back pain are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no competent evidence to show that the veteran's 
yeast infection and constant itching are related to, or 
aggravated by, his service-connected acne, folliculitis.


CONCLUSION OF LAW

Yeast infection and constant itching are not proximately due 
to, the result of, or aggravated by the veteran's service-
connected acne, folliculitis.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he experiences yeast infection and 
constant itching as a result of medication used to treat his 
service connected acne, folliculitis.  The Board will limit 
its decision accordingly.

Service connection shall be established for a disability 
which is proximately due to or the result of a service 
connected disability.  38 C.F.R. § 3.310(a).  Specifically, 
in order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has stated that when a service 
connected disorder causes an increase in disability to a 
nonservice connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Although the veteran does not contends that he incurred an 
yeast infection and constant itching in active service or on 
a direct basis, the Board notes that the service medical 
records in conjunction with this claims file do not reference 
any treatment or diagnosis of yeast infection.  Thus, service 
records, as a whole, provide evidence against this claim, 
failing to indicate that the veteran had a chronic yeast 
infection in service or for many years thereafter.

The veteran's central theory is that medication prescribed 
for his service connected acne, folliculitis, has caused 
another disorder.  In order to address this claim, the Board 
must carefully review the post-service medical record.

In this case, private treatment records reflect that the 
veteran was treated for a yeast syndrome in December 2001.  
In addition, service connection is in effect for acne, 
folliculitis.  Accordingly, the first two elements are 
satisfied.

The veteran's March 2003 notice of disagreement includes his 
statement that examination and research by his private has 
revealed that "pro-long overuse of antibiotics will cause 
yeast infection with side effects such as constant itching."  
Copies of the veteran's treatment records from this physician 
have been obtained; however, they are silent with respect to 
the etiology of his yeast syndrome.  Specifically, these 
private treatment records do not corroborate the veteran's 
statement and, thus, do not constitute evidence in support of 
his claim.  

The veteran's post service treatment records and examination 
reports, as a whole, are found to provide evidence against 
his claim.  As noted above, the record clearly establishes 
that the veteran has been treated for yeast syndrome and he 
has established service connection for acne, folliculitis.  
However, there is no medical nexus evidence establishing a 
relationship between his claimed disorder and his service 
connected acne, folliculitis.  Most importantly, there is no 
indication of a connection between treatment for one disorder 
and the other disorder.  Thus, there is no medical evidence 
of record to support the veteran's contentions regarding 
secondary service connection.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder caused by medication used to treat 
another disorder is not a condition capable of lay 
diagnosis.  See Espiritu and Woehlaert v. Nicholson, No. 05-
2302 (U.S. Vet. App. August 24, 2007).

The service and post-service evidence is found to provide 
evidence against this claim, indicating two disorders with no 
contentions to the other, outweighing the veteran's 
contentions. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for yeast infection and constant 
itching secondary to medication which has been prescribed to 
treat service connected acne, folliculitis, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in August 2002 and provided 
to the appellant prior to the February 2003 rating decision 
on appeal satisfies the duty to notify provisions as this 
letter discusses the criteria with respect to the appellant's 
service connection claim.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of this notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records as well as private 
medical statements and written communications from the 
veteran.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, which 
does not suggest or indicate a connection between the 
veteran's treatment for yeast syndrome and his service 
connected acne, folliculitis, warrants the conclusion that a 
remand for an examination and opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159 (c)(4).  As service 
and post service medical records provide no basis to grant 
this claim, and provide negative evidence against this claim, 
the Board finds no basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

Entitlement to service connection for yeast infection and 
constant itching secondary to medication used to treat 
service connected acne, folliculitis, is denied.  


REMAND

In May 2004, subsequent to issuance of the statement of the 
case, the Board received additional evidence in support of 
the veteran's appeal.  This evidence includes a statement 
from the veteran's private physician which is pertinent to 
his claims for an increased rating for mechanical low back 
pain and service connection for L4-5 herniated disk with 
nerve compression.  This evidence was not submitted with a 
waiver of review by the agency of original jurisdiction 
(AOJ).  Pertinent regulations require that the AOJ review 
evidence prior to appellate review by the Board.  38 C.F.R. 
§ 20.1304(c).

On July 17, 2007, the Board sent the veteran a letter 
requesting that he either sign a form waiving AOJ review 
prior to Board review or indicate that he desired a remand 
for initial AOJ consideration of the evidence.  This letter 
informed the veteran that he had 45 days from the date of the 
letter to respond.  If no response was received by the end of 
the 45-day time period, the Board would assume that he did 
not want the Board to adjudicate the appeal at that time and 
the appeal would be remanded to the AOJ for review.

A response from the veteran to the July 17, 2007, letter has 
not been received.  Because the veteran has not waived AOJ 
consideration of the additional evidence, the evidence must 
be returned to the AOJ for review prior to appellate review.  
Accordingly, the case is REMANDED for the following action:

After ensuring the proper completion of 
any additional necessary development, the 
RO should readjudicate the claims for an 
increased rating for mechanical low back 
pain and service connection for L4-5 
herniated disk with nerve compression 
with consideration of all evidence, 
including that received since the 
issuance of the January 2004 statement of 
the case.  If the dispositions remain 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford them the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


